AO 245B (Rev. 02/18) Judgment in a Cn`minal Ca.se

 

 

Sheet l
g
* \
UNITED STATES DISTRICT COURT
Eastem Disu'ict of Pennsylvania
UNITED STATES OF AMERICA § JUDGMENT IN A CRIMINAL CASE
v. )
cYNTHiA FOXWORTH FI LED § Case Number: DPAE2:14cR00540-003
JAN n 9 2019 ) USM Number; 71699-066
‘ § Martin l. isenberg, Esq.
KATE BAHKMAN, Cierk ) D¢fmdanvsAmmey

THE DEFENDANT: By_____Dep-C'erk
[i pleaded guilty to count(s)

 

[] pleaded nolo contendere to count(s)

 

Which was accepted by the court.
Ei Was found guilty on count(s) One, 4, and 9 of the |ndiCtment

 

after a plea of not guilty.

The defendant is adjudicated guilty of these oH`enses:

   

Title & Section Nature of Offense Offense Ended _CLnt
18§13.45 ` " " _ ' CMM z . hamm bm:kfm',-':d am iam;frai_id_ _ iam _. ' ` ` --1 =
18§§1344 & 2 Bank fraud and aiding and abetting 4/24/2007 4
iii§§i,W-aa _ _ ' wwwdm ' ` " '.:9_

The defendant is sentenced as provided in pages 2 through 7 of this judgment. The sentence is imposed pursuant to

the Sentencing Reform Act of 1984.
m The defendant has been found not guilty on count(s) 2, 3, and 8

 

[l Count(s) [] is E are dismissed on the motion of the United States.

' ' It is ordered that the defendant_must notify the United States attorney for this di_str_ict within 30 gualys of _any change of name, res_idei_ice,
or mailm address until_ all fines, restitution,_costs, and special assessments imposed by this Judgment are y paid. If ordered to pay restitution,
the defen tmust notify the court and United States attorney of material changes in economic circumstances

1/9/2019 , ]
/%\posi ` n ofljnk_//
Signature Judge / /

R. Barclay Sum'ck, U.S. District Judge
Na.me and Title of Judge

1/9/2019
Date

 

AO 245B (Rev. 02/18) Judgmcnt in Crimioal Casc
..¢ Sheet 2 _ Imprisonmeot __

d

DEFENDANT: CYNTH|A FOXWORTH
CASE NUMBER: DPAE2:14CR00540-003

Judgment -- Page 2 of 7

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
term of:

On each of Counts One, 4, and 9 of the |ndictment, Defendant is committed to the custody of the U.S. Marsha| for a period of
one day, to be served concurrently with each other. This is a total term of incarceration of one day, to be served today,

January 9, 2019, until 4:30 PM. Defendant shall be released from the custody of the U.S. Marsha| today, January 9, 2019, at
4:30 PM.

 

ij The court makes the following recommendations to the Bureau of Prisons:

ij The defendant is remanded to the custody of the United States Marshal.

lj The defendant shall surrender to the United States Marshal for this district:

l:] at l:] a.m. ij p.m. on
l:] as notified by the United States Marshal.

 

ij The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

l:] before 2 p.m. on

 

lj as notified by the United States Marshal.

|:] as notified by the Probation or Pretrial Services Ofiice.

 

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at , with a certified copy of this judgment
UNITED STATES MARSHAL
By

 

DEPU'I'Y UNITED STATES MARSHAL

AO 245B (Rev. 02/18) Judgment in a Crimioal Case

d Slieet 3 - Supervised Releme
b __ ___J=udgmcnt_Page § of _7
DEFENDANT: CYNTH|A FOXWORTH
CASE NUMBER: DPAE2:14CR00540-003

SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of :

On each of Counts One, 4, and 9 of the |ndictment, 5 years, to run concurrently with each other. This is a total term of
supervised release of 5 years.

MANDATORY CONDITIONS

1_ You must not commit another federal, state or local crime.
You must not unlawfully possess a controlled substance

3. You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
imprisonment and at least two periodic drug tests thereafter, as determined by the court.
L__l The above drug testing condition is suspended, based on the court‘s determination that you
pose a low risk of future substance abuse. (check ifapplicable)
4_ [J You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
rCStitlltiOIl. (check if applicable)

5. ij You must cooperate in the collection of DNA as directed by the probation officer. (check ifapplicable)
L_-l You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as

directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
reside, work, are a student, or were convicted of a qualifying offense. (check ifapplicable)

7, L__l You must participate in an approved program for domestic violence. (check ifapplicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.

AO 245B (Rev. 02/18) Judgment in a Criminal Case
- Sheet 3A - Supervised Releese

~ h Judgment-=Page 4 of 7
DEFENDANTI CYNTH|A FOXWORTH
CASE NUMBER: DPAE2:14CR00540-OO3

STANDARD CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of supervision These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1. You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your

ij'je;;lase from imprisonment, unless the probation ofiicer instructs you to report to a different probation ofiice or within a different time
e.

2. After initially reporting to the probation ofiice, you will receive instructions nom the court or the probation ohicer about how and
when you must report to the probation ofiicer, and you must report to the probation ohicer as instructed.

3. You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the

court or the probation officer.

You must answer truthfully the questions asked by your probation officer.

You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living

arrangements (such as the people you live with), you must notify the probation ofiicer at least 10 days before the change. If notifying

the probation ofiicer in advance is not possible due to unanticipated circumstances, you must notify the probation ofiicer within 72

hours of becoming aware of a change or expected change.

6. You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation ofiicer to
take any items prohibited by the conditions of your supervision that he or she observes in plain view.

7. You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation ofiicer excuses you nom
doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation ofiicer excuses
you fiom doing so. If you plan to change where you work or anything about your work (such as your position or your job
responsibilities), you must notify the probation ofiicer at least 10 days before the change. If notifying the probation officer at least 10
days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
becoming aware of a change or expected change.

8. You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
probation ofiicer.

9. If you are arrested or questioned by a law enforcement ofiicer, you must notify the probation ofiicer within 72 hours.

10. You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).

l l. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
first getting the permission of the court.

12. If the probation ofiicer determines that you pose a risk to another person (including an organization), the probation ofiicer may
require you to notify the person about the risk and you must comply with that instruction The probation officer may contact the
person and confirm that you have notified the person about the risk.

13. You must follow the instructions of the probation ofiicer related to the conditions of supervision.

!~":‘**

U.S. Probation Office Use Only

la U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov.

Defendant's Sigriature Date

 

 

AO 245B (Re,v. 02/18) Judgment in a Cri`minal Case
d Sheet 3B _ Supervised Release

DEFENDANT: CYNTH|A FOXWORTH
CASE NUMBER: DPAE2:14CR00540-003

ADDITIONAL SUPERVISED RELEASE TERMS

1. The defendant shall provide the U.S. Probation Office with full disclosure of her financial records to include yearly
income tax returns upon the request of the U.S. Probation Oflice. The defendant shall cooperate with the probation officer
in the investigation of her financial dealings and shall provide truthful monthly statements of her income.

2. The defendant is prohibited from incurring any new credit charges or opening additional lines of credit without the
approval of the probation ofncer, unless the defendant is in compliance with a payment schedule for any fine or restitution
obligation. The defendant shall not encumber or liquidate interest in any assets unless it is in direct service of the fine or
restitution obligation or otherwise has the express approval of the Court.

Judgment-Page 5 of 7

 

 

Ao 2453 (R¢v. 02/18) Judgment in a criminal case
sheer 5 _ criminal Moii¢wy Pmiiia
\ f _
DEBENDANT: CYNTH|A FOXWORTH
CASE NUMBER: DPAE2:14CR00540-003

CRIMINAL MONETARY PENALTIES

 

Judgme§c- Page § of 7

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

Assessment JVTA Assessment* M Restitution
TOTALS $ 300.00 $ 0.00 $ 0.00 $

n The determination of restitution is deferred until 2/11/2019 . An Amended Judgment in a Criminal Case (AO 245C) will be entered
after such determination

l:l The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

lfthe defendant makes a artial a ent, each pa ee shall receive an approximatel ro rtioned ayment, unless specified otherwise i_n
the priority order or percgntage l};anyent column elow. However, pursuant to 18{}.)& . § 3664€ , all nonfederal victims must be paid
before the United States is paid.

Name nfl'aiee _ _

|'_q!§_ Lgss** _ limitation Urdul‘ed

     
 

 

rorALs $ 0.00 $ 0.00

l:l Restitution amount ordered pursuant to plea agreement $

l:l The defendant must pay interest on restitution and a fme of more than $2,500, unless the restitution or fine is paid in full before the
fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

d The court determined that the defendant does not have the ability to pay interest and it is ordered that:
m the interest requirement is waived for the [:] fine § restitution.

[| the interest requirement for the \:I fine El restitution is modiied as follows:

* Justice for Victims of Traffickin Act of 201 5, Pub. L. No. 114-22.

** Findings for the total amount o losses are required under Chapters 109A, 110, l 10A, and 113A of Title 18 for offenses committed on or
after September 13, 1994, but before April 23, 1996.

 

AO 2453 (Rev. 02/18) Judgment in a Criminal Case
Sheet 6 _ Schedule of Pamg;w

` . r Judgment_Page 7 of 7
DEFENDANTZ CYNTH|A FOXWORTH
CASE NUMBER: DPAE2214CROO540-003

SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

A m Lump sum payment of $ 300-00 due immediately, balance due

l] not later than ,or
l] inaccordance with |:] C, |:] D, |:] E,or |:] Fbelow; or

B I:] Payment to begin immediately (may be combined with l:.l C, l:] D, or ij F below); or

C I:] Payment in equal (e.g., weekly, monthly, quarterly) installments of $ over a period of
(e.g., months or years), to commence (e.g., 30 or 60 days) after the date of this judgment; or

D I:] Payment in equal (e.g., weekly, monthly, quarterly) installments of $ over a period of
(e.g., months or years), to commence (e.g., 30 or 60 days) after release from imprisonment to a

term of supervision; or

E |:] Payment during the term of supervised release will commence within (e.g., 30 or 60 days) afier release from
imprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

F m Special instructions regarding the payment of criminal monetary penalties:

Schedule of payments of restitution will be set forth in the Amended Judgment.

Unless _the court ha_s expressly ordere_d otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due during
th_e per_iod of imprisonment All crinnnal monetary penalties, except those payments ma e through the Federal Bureau of Prisons’ Inmate
Fmancial Responsibility Prograrn, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

l:l Joint and Several
Defendant and Co-Defendant Na.mes and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
and corresponding payee, if appropriate

Joint and Several determinations will be set forth in the Amended Judgment.

l:l The defendant shall pay the cost of prosecution
I:] The defendant shall pay the following court cost(s):

I:l The defendant shall forfeit the defendant’s interest in the following property to the United States:

Payments shall be applied in the following order1 (l) assessment, (2) restitution principal, (3) restitution interestz (4) fine principal, (5) fine
interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.

